    Case 20-50136      Doc 8    Filed 02/24/20    Entered 02/24/20 17:14:13       Desc Main
                                   Document       Page 1 of 1


                           UNITED STATES BANKRUPTCY COURT
                         FOR THE WESTERN DISTRICT OF VIRGINIA
                                HARRISONBURG DIVISION

IN RE:        AMANDA LEE WEAVER COLLINS                           )
                                                                  )      CHAPTER 7
              DEBTOR.                                             )      CASE NO. 20-50136

                             MOTION TO QUASH GARNISHMENT

       Comes now your applicant, AMANDA LEE WEAVER COLLINS, by Counsel, pursuant
to Bankruptcy Code §362 (a), and respectfully represents:

   1. That your applicant has filed a petition for relief under Chapter 7 of Title 11 of the United
      States Code;

   2. That your applicant is subject to a garnishment issued by: SHENANDOAH COUNTY
      GENERAL DISTRICT COURT, 215 MILL ROAD STE. 128, WOODSTOCK, VA
      22664, within 90 days of the filing of the above named petition;

   3. That said garnishment is in favor of: SKY BRYCE ASSOCIATION/CHADWICK
      WASHINGTON MORIARTY ELMORE & BUNN, 201 CONCOURSE BLVD.
      STE.101, GLEN ALLEN, VA 23059.

   4. The GARNISHEE is: SHEETZ INC, ATTN: PAYROLL, 5700 SIXTH AVE.,
      ALTOONA, PA 16602;

   5. The creditor is attempting to garnish: DEBTOR'S WAGES.

    WHEREFORE, your applicant prays that said garnishment be quashed and have such other and
further relief as the nature of the case may require.

Date:    February 24, 2020                 Respectfully submitted,

                                           By: /s/ David Cox
                                                 Counsel for Debtor
COX LAW GROUP, PLLC
900 LAKESIDE DRIVE, SUITE A
LYNCHBURG, VA 24501
(434) 845-2600                      Certificate of Service

       I certify on February 24, 2020 I have sent by postage prepaid, first class U.S. Mail this
pleading to the Debtor; the Garnishee: SHEETZ INC, ATTN: PAYROLL, 5700 SIXTH AVE.,
ALTOONA, PA 16602; the Court: SHENANDOAH COUNTY GENERAL DISTRICT
COURT, 215 MILL ROAD STE. 128, WOODSTOCK, VA 22664; and the Creditor: SKY
BRYCE ASSOCIATION/CHADWICK WASHINGTON MORIARTY ELMORE & BUNN,
201 CONCOURSE BLVD. STE.101, GLEN ALLEN, VA 23059.

                                           /s/_David Cox
                                           Counsel for Debtor
